  Case 1:20-cv-01052-TSE-IDD Document 58 Filed 06/24/21 Page 1 of 1 PageID# 413




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

CHARLOTTE CHARLES and TIM DUNN,                      )
Individually and as Co-Administrators of the         )
ESTATE OF HARRY DUNN, and                            )
NIALL DUNN, Individually,                            )
                                                           Case No. 1:20-cv-01052
                                                     )
          Plaintiffs,                                )
V.                                                   )
                                                     )
ANNE SACOOLAS and JONATHAN                           )
SACOOLAS,                                            )
                                                     )
          Defendants.                                )

                                            ORDER

          THIS MATTER came before the court on the Defendants’ Consent Motion for

Modification of the Scheduling Order to extend the time for Defendants’ rebuttal designation

and to afford Defendants’ psychiatrist twenty-one days to prepare his Rule 35 reports

following his examination of the plaintiffs, it appearing there is good cause for the relief

sought, it is hereby

          ORDERED that the Motion is GRANTED in part and DENIED in part. The

Motion is granted as to extending the deadline for rebuttal expert reports and for Defendants’

Rule 35 reports. As to all other requested extensions, the Motion is denied as premature. It is

further

          ORDERED that the parties use their best efforts to complete additional depositions by

current discovery cutoff.

Entered this 24th day of June, 2021.

                                             /s/ Ivan D. Davis
                                            JUDGE IVAN D. DAVIS

                                                 1
